DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 2, 4, 6 – 8 and 10 – 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated October 28, 2021 to claims 1 – 2, 4, 6 – 8 and 10 – 12 in regards to rejection of Vosbikian (U.S. Patent No. 5, 488,750) are found to be persuasive and after further consideration, independent claim 1 is allowable.
Although Vosbikian generally teaches a tool head clamping system with the limitations of the claim, Vosbikian does not teach, suggest or make obvious  a male clip member comprising first and second enclosed housings extending out from the main body section, a first enclosed channel extending through the first housing and a second enclosed channel extending through the second housing, a first U-shaped leaf spring located within the first channel, and a second U-shaped leaf spring located within the second channel, the first and second leaf springs at all times remaining biased in their respective channels as components of the male clip member; wherein when the male clip member and the female clip member are 2 12588.00001:00984371 1disengaged and then separated from each other, the first and second leaf springs remain in their respective channels, with the additional elements of the claim as required by amended claim 1.  
Claims 2, 4, 6 – 8 and 10 – 12 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723